Title: [Diary entry: 17 September 1787]
From: Washington, George
To: 

Monday 17th. Met in Convention when the Constitution received the Unanimous assent of 11 States and Colo. Hamilton’s from New York (the only delegate from thence in Convention) and was subscribed to by every Member present except Govr. Randolph and Colo. Mason from Virginia & Mr. Gerry from Massachusetts. The business being thus closed, the Members adjourned to the City Tavern, dined together and took a cordial leave of each other—after which I returned to my lodgings—did some business with, and received the papers from the secretary of the Convention, and retired to meditate on the momentous wk. which had been executed, after not less than five, for a large part of the time Six, and sometimes 7 hours sitting every day, sundays & the ten days adjournment to give a Comee. opportunity & time to arrange the business for more than four Months.